Exhibit 10.5




SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of March 16, 2009 is
by and between ___________ (the "Seller") and Glowpoint, Inc., (the
"Purchaser"), with an address of 225 Long Avenue, Hillside, NJ 07016.




RECITALS




1.

The Seller is the beneficial and record owner of the securities listed on
Exhibit A attached hereto (the “Securities”) of Glowpoint, Inc., a Delaware
corporation (the “Issuer”).

2.

The Purchaser desires to purchase from the Seller, and the Seller desires to
sell, transfer and assign to the Purchaser, the Seller's entire right, title and
interest in and to the Securities, in accordance with the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and for other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged, the parties agree:




1.

Agreement to Purchase Securities.  The Purchaser hereby agrees to purchase, and
the Seller hereby agrees to sell, the Securities pursuant to the terms and
conditions set forth herein.  The aggregate purchase price of the Securities
being sold to the Purchaser hereunder is Seven Hundred Fifty Thousand Dollars
($750,000) (the “Purchase Price”).  The Purchaser shall deliver to the Seller
the Purchase Price via wire transfer in immediately available funds according to
written instructions attached hereto as Exhibit B.  The closing under this
Agreement shall take place simultaneously with the execution and delivery of
this Agreement at the offices of Kramer Levin Naftalis & Frankel LLP, 1177
Avenue of the Americas, New York, NY 10036 (the "Closing"), at such time and
place or on such date as the Purchaser and the Seller may agree upon.  Each
party shall deliver all documents, instruments and writings required to be
delivered by such party pursuant to this Agreement at or prior to the Closing.

2.

Delivery of Securities to the Purchaser; Assignment.  On or prior to the
Closing, all documents representing the Securities shall be delivered to the
Purchaser. Concurrently with the delivery to the Purchaser of all documents
representing the Securities, the Seller in respect of such document shall
deliver an assignment agreement, if required, covering such document.  At or
promptly following the Closing, the Issuer shall issue replacement securities to
the Purchaser.

3.

Representations, Warranties and Covenants of Purchaser.  The Purchaser hereby
represents and warrants to the Seller, and covenants for the benefit of the
Seller, as of the date hereof, as follows:

(a)

He is an "accredited investor" as defined under Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the "Securities Act");











--------------------------------------------------------------------------------

(b)

He is acquiring the Securities for his own account and not with a view to any
distribution of the Securities in violation of the Securities Act;

(c)

He acknowledges that he has significant prior investment experience, including
investment in non-listed and non-registered securities, and that he recognizes
the highly speculative nature of this investment.  He represents that he has
been furnished with all documents and other information regarding the Issuer
that he had requested or desired to know and all other documents which could be
reasonably provided have been made available for his inspection and review;

(d)

He acknowledges that the Securities have not been passed upon or reviewed by the
Securities and Exchange Commission.  He agrees that he will not sell, transfer
or otherwise dispose of any of the Securities unless they are registered under
the Securities Act, or unless an exemption from such registration is available.
 He understands that the Securities have not been registered under the
Securities Act or any state law by reason of a claimed exemption under the
provisions of the Securities Act or any state law;

(e)

This Agreement constitutes a valid and binding agreement and obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms,
subject to limitations on enforcement by general principles of equity and
bankruptcy or other laws affecting the enforcement of creditors' rights
generally; and

(f)

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Purchaser, and the Purchaser has full power and authority to
execute and deliver this Agreement and the other agreements and documents
contemplated hereby and to perform his obligations hereunder and thereunder.

4.

Representations, Warranties and Covenants of the Seller.  The Seller represents
and warrants to the Purchaser, and covenants for the benefit of the Purchaser,
as of the date hereof, as follows:

(a)

Based upon the Purchaser’s representations and warranties being true and
accurate, the offer and sale of the Securities hereunder is exempt from
registration under the Securities Act pursuant to an exemption thereunder;

(b)

The Securities are "restricted securities" as defined under Rule 144 promulgated
under the Securities Act, as amended.  The Seller (i) was an accredited investor
on the acquisition date of the Securities and (ii) acquired the Securities for
its own account for investment only and with no intention of or arrangement for
distributing any of such Securities;

(c)

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Seller and is a valid and binding agreement and obligation of the
Seller enforceable against the Seller in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors' rights generally, and the
Seller has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder;











--------------------------------------------------------------------------------

(d)

The Seller is the legal, beneficial and registered owner of the Securities, free
and clear of any liens, charges or encumbrances.  Upon payment of the Purchase
Price, the

Purchaser will acquire all right, title and interest in the Securities, free and
clear of all liens, charges or encumbrances;

(e)

In connection with the offer and sale of the Securities, neither the Seller nor
any affiliate of the Seller or any person acting on the Seller’s or the Seller’s
affiliates’ behalf has engaged in any form of “general solicitation” or “general
advertising” as those terms are used in Rule 502(c) under the Securities Act;
and

(f)

The Seller has reviewed all restrictions upon and conditions to the transfer of
the Securities.  There are no such restrictions and conditions in order to
consummate the sale of the Securities to Purchaser as contemplated by this
Agreement, and such Securities are not as of the date of this Agreement, subject
to any restriction on transfer, except for restrictions under the Securities
Act, and are free from all taxes, liens, claims and encumbrances.

5.

Binding Effect; Assignment.  This Agreement is not assignable by the Seller or
the Purchaser without the prior written consent of the other party.  This
Agreement and the provisions hereof shall be binding and shall inure to the
benefit of the Seller and its successors and permitted assigns with respect to
the obligations of the Purchaser under this Agreement, and to the benefit of the
Purchaser and its successors and permitted assigns, with respect to the
obligations of the Seller under this Agreement.

6.

Expenses.  Each of the parties agrees to pay its own expenses incident to this
Agreement and the performance of its obligations hereunder.

7.

Governing Law; Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.  Each of the Seller and the
Purchaser (i) hereby irrevocably submits to the jurisdiction of the United
States District Court sitting in the Southern District of New York and the
courts of the State of New York located in New York County for the purposes of
any suit, action or proceeding arising out of or relating to this Agreement and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Each of
the Seller and the Purchaser consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address set
forth in Section 8 hereof and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7
shall affect or limit any right to serve process in any other manner permitted
by law.

8.

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, overnight courier, or telecopier, initially to the
address set forth below, and thereafter at such other address, notice of which
is given in accordance with the provisions of this Section.











--------------------------------------------------------------------------------

If to the Seller:

___________________________

___________________________

___________________________




If to Purchaser:

At the address of the Purchaser first written above, with copies to:




General Counsel

Glowpoint, Inc.

Hillside, New Jersey 07205

Tel. No.: (312) 235-3888 x2087

Fax No.:  (973) 565-1272

and

Gibbons P.C.

One Gateway Center

Newark, New Jersey 07102

Attn: Frank Cannone, Esq.

Tel. No.: (973) 596-4500

Fax No.:  (973) 596-0545




or to any other address specified by any party by notice given as aforesaid.




All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; three (3) Business Days after
being deposited in the mail, postage prepaid, if mailed; the next Business Day
after being deposited with an overnight courier, if deposited with a nationally
recognized, overnight courier service; when receipt is acknowledged, if
telecopied.




9.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.

10.

Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  

11.

Transfer Taxes.  The Purchaser shall pay any transfer taxes or other fees that
may be payable upon transfer of the Securities.  

12.

Survival.  The representations and warranties of the Seller and the Purchaser
shall survive the Closing hereunder.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.




 

SELLER: __________________

 

 

 

 

 

 

 

By:

 

 

 

Name:

  

 

Title:

 

 

 

 

PURCHASER: Glowpoint, Inc.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:




[Signature Page to Securities Purchase Agreement]

















--------------------------------------------------------------------------------

EXHIBIT A




LIST OF SECURITIES















